DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The applicant’s amendment, received on 4/13/2021, overcomes the examiner’s rejection.  He allows claims 1-23.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant’s claims were identified as being based on the claim comparison to the parent patent (See NFOA dated 1/22/2021).  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the parent application to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.



A Terminal Disclaimer was received which overcomes the double patenting rejection.


3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art and/or double patenting rejection.
“..Applicant files the terminal disclaimer only to expedite prosecution of the 
captioned application, and does not make any admission regarding any claim of the captioned application relative to either aforementioned US Patent or any other application from which pendency is claimed. As stated in Manual Of Patent Examining Procedure (MPEP) 804.02, the filing of a terminal disclaimer to obviate a rejection based on nonstatutory double patenting is not an admission of the propriety of the rejection. Quad Environmental Technologies Corp. v. Union Sanitary District, 946 F.2d 870, 20 USPQ2d 1392 (Fed. Cir. 1991). The "filing of a terminal disclaimer simply serves the statutory function of removing the rejection of double patenting, and raises neither a presumption nor estoppel on the merits of the rejection." 


4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for an apparatus to comprise a transceiver and at least one processor communicatively coupled with the transceiver and configured to receive, by the transceiver, using a first component-carrier configuration, first Physical Downlink Control Channel (PDCCH) signaling; 
	> The ability to determine that the PDCCH signaling indicates that a change of configuration to a second component-carrier configuration is pending; 
> The ability to, in response to the determination that the PDCCH signaling indicates that the change of configuration to the second component-carrier configuration is pending, selectively activate, de-activate, or reconfigure one or more components comprised by the transceiver, such that the transceiver is reconfigured to the second component-carrier configuration within a pre-determined guard interval of at least one transmission-time interval; 
> The ability to receive, by the transceiver, second data according to the second component-carrier configuration, after the guard interval.


5.  Note that prior art  Nory, Terry and Choi, which was/were applied in the Non-FINAL Rejection of parent application 13/498195 (now patent 9,462,484), do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent renders them novel.





6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 8489105  Radio base stations, radio communication devices, methods for controlling a radio base station and methods for controlling a radio communication device
 	
US 10389422 Reporting in different dimensions

US 8948110  Apparatus and method for scheduling in carrier aggregated communication systems based on a transmit-receive-frequency gap band
 
US 9807747  Method of handling downlink control information and related communication device


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414